678 F.3d 776 (2012)
Olakunle OSHODI, aka Bode Okeowo, aka Olakunle Akintola Oshodi, aka Olakunle Akintola Akinbayo Oshodi, aka Isaac Oliver Alger, aka Curtis Evans, aka Bode Olacune Okeowo, aka Isaac Okeowo, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 08-71478.
United States Court of Appeals, Ninth Circuit.
May 3, 2012.
Leon Fresco, Esquire, Holland & Knight LLP, Miami, FL, Marlysha Myrthil, Esquire, Holland & Knight LLP, Jacksonville, FL, Christopher V. Nugent, Holland & Knight LLP, Washington, DC, for Petitioner.
Imran Raza Zaidi, OIL, DOJ-U.S. Department of Justice, Civil Division/Office of Immigration Litigation, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, for Respondent.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this *777 case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.